Citation Nr: 0636629	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  00-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a seizure disorder.  

(The issues of entitlement to service connection for a right 
foot disability, to include as secondary to a service-
connected left foot disability and entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for a right foot disability will be the subject of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
February 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Cheyenne, Wyoming, which in part determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for a seizure 
disorder.  

The Board in a May 2001 decision, reopened the claim and 
remanded it for further development.  The Board also remanded 
another issue, entitlement to an increased rating for 
residuals of trauma to the left great toe and second toe.  

Following this development, the Board in a July 2003 
decision, denied the claim for service connection for a 
seizure disorder, as well as the claim for an increased 
rating for the residuals of trauma to the left great toe and 
second toe.  The veteran appealed the issue of entitlement to 
service connection to the United States Court of Appeals for 
Veterans Claims (Court).  The veteran did not appeal the 
denial of the residuals of trauma to the left great toe and 
second toe to the Court, therefore this issue is no longer on 
appeal.  See Ford v. Gober, 10 Vet App. 531, 536-37 (1997). 

In a decision rendered March 10, 2006, the Court vacated the 
Board's July 2003 decision pertaining to the issue of 
entitlement to service connection for a seizure disorder and 
remanded it to the Board for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court in it's March 2006 decision vacating the Board's 
July 2003 decision pointed out deficiencies in the Board's 
duty to assist in developing this matter for appellate 
review.  First the Court noted that the Board failed to 
comply with the instructions from its May 2001 remand by 
failing to provide adequate reasons and bases in support of 
its failure to obtain a VA examination pursuant to the 
earlier remand instructions.  See Stegall v. West, 11 Vet 
App. 268 (1998).  

The Court pointed out that the VA RO in Denver, Colorado 
refused to reschedule the veteran for a VA examination after 
he canceled a scheduled examination three times, the last 
time being in April 2002, when he said he could not leave his 
ill wife for the 10-12 hours it would take to attend the 
examination.  An internal note from the RO revealed that 
following cancellation of the April 2002 examination, the VA 
neurologists refused to see the veteran again.  The veteran 
submitted a letter to the Secretary of the VA in October 2002 
explaining the impossibility of his being able to travel to 
Denver in the fall and wintertime due to severe weather 
conditions, as well as his wife's ongoing health problems.  
The Court pointed out that the RO failed to inform the 
veteran of the consequences of his failure to appear to a 
scheduled VA examination without good cause, pursuant to 
38 C.F.R. § 3.655 (2006).  

The Court also found that the VA failed to comply with duty 
to assist requirements set forth in 38 U.S.C.A. § 5103A, when 
it failed to obtain potentially pertinent records that may 
have shown problems with seizures shortly after his discharge 
from service.  Specifically, the appellant alleged in his 
brief to the Court that the VA failed to fully attempt to 
obtain all records potentially pertinent to his seizure 
claim, to include records from a former employer described as 
"Al Constructors" and from Kern County hospital after an 
automobile accident.  A review of the claims file reflects 
that the veteran worked for OWL Construction between 1966 and 
1968.  The following places were cited in the brief as 
potentially containing relevant information:  St. Mary's 
Medical Center, 1050 Linden Ave, Long Beach, California 
90813; Long Beach VAMC, 5901 East Seventh Street, Long Beach, 
California 90822; Fireman's Fund Insurance, New York City; 
Owl Rigging Company, 500 S. Alameda, Compton, California 
90221; Shasta County Hospital, Redding, California, 96001.  A 
review of the claims file reveals that he also was a member 
of the International Association of Machinists, Lodge 1484, 
1261 Avalon Blvd, Wilmington, California in 1966.  The RO is 
noted to have sent a letter to OWL construction in February 
1996 asking for records from 1966 to 1968.  There was no 
response.  The veteran submitted some records of dues paid to 
his union in January 1996, but these did not include any 
mention of his claimed seizure disorder.  Regarding the Kern 
County hospital records, the RO did send a letter to Mercy 
Hospital, 2215 Truxton Ave, Bakersfield, California 93301 in 
February 1996.  There was no response.  The veteran's former 
in-laws in a February 1996 letter indicated that attempts to 
obtain the hospital records from Mercy Hospital, now Kern 
County were unsuccessful, as they had been told these records 
were no longer available.  A notation from the veteran's 
state service officer from February 1996 suggests that there 
was more than one Mercy Medical Unit in Kern County, 
California.  The Board also notes that a decision from the 
Social Security Administration dated in April 1988 is in the 
claims file.  It is unclear whether all the available records 
supporting this decision were obtained which could 
potentially contain the pertinent records.  Thus, even though 
the Court did not direct the VA to obtain the Social Security 
records in this matter, an attempt should be made to do so.   

In view of the foregoing, the Board finds that compliance 
with the Court's remand directives requires another remand of 
this matter, to attempt to obtain the potentially pertinent 
records from shortly after his discharge from the service, as 
well as to reschedule a VA examination to determine the 
etiology of his seizure disorder, and inform him of the 
consequences of failing to appear at the scheduled 
examination without good cause.  

Finally, the Court pointed out that the VA failed to 
adequately address the probative value of lay statements 
submitted by the veteran and by his ex-wife regarding his 
claimed seizure disorder.   

Further, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2006)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet App. 
473 (2006), and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issue on appeal. 

2.  The AMC should obtain from the Social 
Security Administration a copy of the 
decision that awarded the veteran Social 
Security disability benefits in April 
1988, as well as the medical records 
relied upon concerning that particular 
grant.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records are 
not available.

3.  The AMC should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for seizure-related problems 
shortly his service separation between 
1966 and 1968.  These are to include 
records from:  St. Mary's Medical Center, 
1050 Linden Ave, Long Beach, California 
90813; Long Beach VAMC, 5901 East Seventh 
Street, Long Beach, California 90822; 
Fireman's Fund Insurance, New York City; 
Owl Rigging Company, 500 S. Alameda, 
Compton, California 90221; Shasta County 
Hospital, Redding, California, 96001; the 
International Association of Machinists, 
Lodge 1484, 1261 Avalon Blvd, Wilmington, 
California.  The AMC should also make 
another attempt to obtain any records from 
Kern County Hospital from between 1966 and 
1968.  After securing the necessary 
release(s), the AMC should obtain these 
records.  All pieces of correspondence, as 
well as any treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records. 38 
C.F.R. § 3.159 (2006).

4.  Thereafter, the claims folder, and 
especially copies of all medical records 
concerning seizure-related treatment 
and/or testing, if supplied, should be 
referred to a VA neurologist.  The veteran 
should be scheduled for a comprehensive VA 
neurological examination to determine the 
nature and extent of any seizure and/or 
epileptic pathology.  All indicated tests 
should be conducted.  The claims file and 
a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  If a diagnosis 
of a seizure disorder, to include 
epilepsy, is made, it is requested that 
the examiner render an opinion as to 
whether it is at least as likely as not 
(at least a 50 percent possibility) that 
the disorder is related to service, to 
include the February 1966 loss of 
consciousness, or was manifested to a 
compensable degree within one year of his 
February 1966 discharge.  The examination 
report must reflect a review of pertinent 
material in the claims folder, including 
the service medical records.  The report 
of the examination should include the 
complete rationale for all opinions 
expressed.

5.  The AMC should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as set 
forth in 38 C.F.R. § 3.655 (2006).

6.  Following completion of the foregoing, 
the AMC should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the opinions 
rendered by the VA neurologist.  If the 
examination report does not include fully 
detailed descriptions of etiology, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(2006) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

7.  After the action requested the AMC 
should reajudicate this claim.  If any 
benefit sought is not granted to the 
veteran's satisfaction, the AMC should 
issue a supplemental statement of the case 
which should address the significance of 
both medical and lay evidence of record in 
adjudicating this claim.  The requisite 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until notified by the 
VA; however, the veteran is advised that failure to cooperate 
by reporting for an examination may adversely affect the 
claim.  38 C.F.R. § 3.655 (2006). 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



